DETAILED ACTION

The amendments filed on 03/21/2022 have been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weideman et al. (US 20200063546) and Schultz (US 20050107079).

Regarding claims 1, 9, and 13,  Weideman discloses a drill string comprising a plurality of tubulars ([0007]) and a bottom hole assembly (BHA) operable to perform a slide drilling operation ([0017]); a directional guidance system (201) configured to generate drilling instructions for the slide drilling operation (fig 2a); and a drilling execution system (110) configured to direct the BHA to conduct a slide drilling operation according to the drilling instructions ([0007], [0017]), wherein the directional guidance system and the drilling execution system engage in bi-directional communication during the slide drilling operation (fig 2a). Weidman also discloses a method of operating a drilling system, comprising: inputting a drill plan into a directional guidance system (201) of the drilling system ([0143] discloses inputting a drill plan), the drill plan comprising a slide drilling operation ([0007] discloses that the drilling system is used for automated slide drilling); sending a drilling instruction (204) from the directional guidance system to a drilling execution system (110) in communication with a BHA of the drilling system to conduct a slide drilling operation ([0141], abstract); conducting, with the drilling execution system, the slide drilling operation according to the drilling instruction ([0046]); conducting bi-directional communication (204, 206) between the directional guidance system and the drilling execution system during the slide drilling operation (fig 2a, ), the bi-directional communication comprising: sending a first signal (206) from the drilling execution system to the directional guidance system comprising a parameter of the slide drilling operation (fig 6, step 608, [0186]); assessing the first signal with the directional guidance system to determine whether the parameter is within an acceptable range ([0186]-[0187]); if the parameter is not within the acceptable range, sending a second signal (204) from the directional guidance system to the drilling execution system to change an aspect of the slide drilling operation ([0185]); and conducting, with the drilling execution system, the slide drilling operation according to the second signal before the slide drilling operation is completed (step 610, fig 6, [0187], also see [0007]).
Weideman appears to be silent regarding the fact that signals are sent between the directional guidance system and the drilling execution system simultaneously
Schultz teaches the use of a wireless telemetry that simultaneously transmits two signals either in a single direction or in a bi-directional manner through a lossy environment ([0060]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Weideman and Schultz before him or her, to substitute the telemetry system disclosed by Weideman with the telemetry system that simultaneously transmits two signals either in a single direction or in a bi-directional manner through a lossy environment as taught by Schultz in order to provide a high speed, high data capabilities to allow communication in shot lossy environment regions ([0024]).


	Regarding claims 2 and 14, Weideman further discloses that the parameter of the slide drilling operation is one of a current slide score, a toolface distribution to target, a resultant slide vector, a current slide distance, a remaining slide distance, a bit proximity to steering line, an average rate of penetration, a current rate of penetration, qualitative information describing adherence of a wellbore of the slide drilling operation to the drill plan, real-time information about actual current inclination and azimuth of the BHA, and real-time information about projected inclination and azimuth of the BHA ([0030], [0152]).

	Regarding claims 3, 10, and 15 Weideman further discloses that the assessing the first signal with the directional guidance system to determine whether the parameter is within an acceptable range accounts for criticality of directional control of the BHA ([0238]-[0239]).

	Regarding claims 4 and 16, Weideman further discloses that the assessing the first signal with the directional guidance system to determine whether the parameter is within an acceptable range accounts for criticality of a drilled wellbore of the slide drilling operation as compared to the drill plan ([0196]).

	Regarding claims 5 and 17, Weideman further discloses that the acceptable range is received by the directional guidance system with the drill plan ([0017]).

	Regarding claims 6 and 18, Weideman further discloses that the aspect of the slide drilling operation is a length of the slide distance ([0017]).

	Regarding claims 7 and 19, Weideman further discloses that the aspect of the slide drilling operation is a direction of the slide ([0017]).

	Regarding claim 8, Weideman further discloses that the bi-directional communication between the directional guidance system and the drilling execution system is continuous during the slide drilling operation ([0287]).

	Regarding claims 11 and 20, Weideman further discloses that the second signal comprises a revised slide drilling instruction (fig 6, step 610 is constantly revised as shown by the arrow in fig 6 from step 610 back to 608, representing a close loop system that constantly updates the control parameters).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
12/30/2021